Fourth Court of Appeals
                               San Antonio, Texas
                                      August 4, 2015

                                   No. 04-15-00182-CR

                                 Ex Parte Juan TORRES,

                From the 38th Judicial District Court, Uvalde County, Texas
                           Trial Court No. 2012-04-12006-CR
                    The Honorable Camile G. Dubose, Judge Presiding

                                     ORDER


      The Appellant’s Motion to Forward Appellate Record is hereby GRANTED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court